

113 HR 992 : Swaps Regulatory Improvement Act
U.S. House of Representatives
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 992IN THE SENATE OF THE UNITED STATESOctober 31, 2013Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo amend provisions in section 716 of the Dodd-Frank Wall Street Reform and Consumer Protection Act relating to Federal assistance for swaps entities.1.Short titleThis Act may be cited as the Swaps Regulatory Improvement Act.2.Reform of prohibition on swap activity assistanceSection 716 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 8305) is amended—(1)in subsection (b)—(A)in paragraph (2)(B), by striking insured depository institution and inserting covered depository institution; and(B)by adding at the end the following:(3)Covered depository institutionThe term covered depository institution means—(A)an insured depository institution, as that term is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and(B)a United States uninsured branch or agency of a foreign bank.;(2)in subsection (c)—(A)in the heading for such subsection, by striking insured and inserting covered;(B)by striking an insured and inserting a covered;(C)by striking such insured and inserting such covered; and(D)by striking or savings and loan holding company and inserting savings and loan holding company, or foreign banking organization (as such term is defined under Regulation K of the Board of Governors of the Federal Reserve System (12 C.F.R. 211.21(o)));(3)by amending subsection (d) to read as follows:(d)Only bona fide hedging and traditional bank activities permitted(1)In generalThe prohibition in subsection (a) shall not apply to any covered depository institution that limits its swap and security-based swap activities to the following:(A)Hedging and other similar risk mitigation activitiesHedging and other similar risk mitigating activities directly related to the covered depository institution's activities.(B)Non-structured finance swap activitiesActing as a swaps entity for swaps or security-based swaps other than a structured finance swap.(C)Certain structured finance swap activitiesActing as a swaps entity for swaps or security-based swaps that are structured finance swaps, if—(i)such structured finance swaps are undertaken for hedging or risk management purposes; or(ii)each asset-backed security underlying such structured finance swaps is of a credit quality and of a type or category with respect to which the prudential regulators have jointly adopted rules authorizing swap or security-based swap activity by covered depository institutions.(2)DefinitionsFor purposes of this subsection:(A)Structured finance swapThe term structured finance swap means a swap or security-based swap based on an asset-backed security (or group or index primarily comprised of asset-backed securities).(B)Asset-backed securityThe term asset-backed security has the meaning given such term under section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).;(4)in subsection (e), by striking an insured and inserting a covered; and(5)in subsection (f)—(A)by striking an insured depository and inserting a covered depository; and(B)by striking the insured depository each place such term appears and inserting the covered depository.Passed the House of Representatives October 30, 2013.Karen L. Haas,Clerk